DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  Claims 18 and 19 are duplicate claims and have the same exact limitations. One of these claims should be canceled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of a computer-readable medium that is clearly not limited to a non-transitory tangible medium.  Claim 15 recites “readable storage medium…”. The specification recites “computer-readable storage media can include, but are not limited to…” (Specification, paragraph [00110]). The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums. Examiner suggests amending claim 15 by adding the term “non-transitory” to the limitation to read “non-transitory computer readable storage medium” in order to overcome the above rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breau (US 20130175802 A1).

Regarding claim 1, Breau teaches A system, comprising: a processor that executes computer executable components stored in a memory (the apparatus includes a controller such as a microprocessor, paragraph [0042]. The controller is programmed, paragraph [0051]. The microprocessor stores information so that this information can easily be calculated and compiled for use by the customer, paragraph [0082]); a coupling component that secures the system to a pipe (The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029]); a power generation component that generates power from material flowing through the pipe (a generator for generating power from the fluid which is attached inside the fluid conduit, paragraph [0030]); and a power output component that outputs power generated by the power generation component (Breau teaches cooperating power connection structures for transferring power, charging station and .

Regarding claim 2, Breau teaches The system of claim 1, further comprising: a power storage component that stores power received from the power output component (the apparatus includes a power storage device for storing the power produced by the generator, paragraph [0033]).

Regarding claim 3, Breau teaches The system of claim 1, wherein the power generation component comprises a turbine generator (the generator may convert the energy mechanically by the use of a turbine, paragraph [0030]).

Regarding claim 4, Breau teaches The system of claim 1, wherein the material flowing through the pipe comprises natural gas (the fluid application can be any application in which fluid flows through a conduit, paragraph [0020] and [0023]. natural gas/propane supply lines can also be used to monitor gas flow rates/volume, paragraph [0082]).

Regarding claim 5, Breau teaches The system of claim 1, wherein the material flowing through the pipe comprises water (the fluid application can be any commercial, household (residential), industrial or public fluid application. The fluid can be practically any type of fluid; in certain embodiments, the fluid is water or other non-volatile fluid, paragraphs [0020] and [0023]).

The system of claim 1, further comprising: a sensing unit that can detect a condition external to the system (the apparatus can include different types of probes, sensor, coils or the like for monitoring and/or testing, paragraph [0063]. Breau teaches various parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).

Regarding claim 8, Breau teaches The system of claim 7, wherein the condition comprises a presence of water inside a structure containing the system (a water monitoring processor monitors water feature components such as water quality and amount of water, paragraphs [0069]-[0070]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) in view of Zeier (US 20020140233 A1).

Regarding claim 6, Breau does not teach The system of claim 1, further comprising: a regulation component that can regulate the material flowing through the pipe.
Zeier teaches a regulation component that can regulate the material flowing through the pipe (method and apparatus for controlling fluid flow in a pipe system, paragraph [0016]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the apparatus with the fluid conduit) and Zeier (directed to controlling fluid flow in a pipe system) and arrived at a apparatus that can control fluid flow in a pipe system. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).

Regarding claim 9, Breau teaches A method, comprising: determining, by a system comprising a processor and coupled to a pipe, a flow of material through the pipe (The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029] and microprocessor, paragraph [0042]); Examiner notes that the condition external to the system is not occurring is no detection of flooding. Breau teaches various other parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]): generating, by the system, electricity from material flow through the pipe (a generator for generating power from the fluid which is attached inside the fluid conduit, paragraph [0030]); outputting, by the system, the electricity (Breau teaches cooperating power connection structures for transferring power, charging station and battery, paragraphs [0035]-[0037]. storage of the power produced by the generator, paragraph [0049]); 
Breau does not teach determining, by the system, a condition external to the system … and in response to a determination that the condition external to the system is occurring: regulating, by the system, the flow of material.
Zeier teaches determining, by the system, a condition external to the system (leakage when excess water flows through the conduit, paragraphs [0026] – [0028]) … and in response to a determination that the condition external to the system is occurring: regulating, by the system, the flow of material (controlling fluid flow in a pipe system when there is a leakage of excess water flowing through the conduit, paragraph [0016] and paragraphs [0026] – [0028]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity) and Zeier (directed to controlling fluid flow in a pipe system when there is a leakage) and arrived at a method comprising, determining a flow of material through the pipe, determining whether there is a leakage or not, if there is no leakage the electricity is generated and outputted by the system, and if there is leakage the system controls fluid flow in the pipe. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).

Regarding claim 10, Breau teaches The method of claim 9, wherein the condition external to the system comprises a coupled to the system (the apparatus can include different types of probes, sensor, coils or the like for monitoring and/or testing, paragraph [0063]. Breau teaches various parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).
Zeier teaches detection of flooding (sensing when leakage occurs when excess water flows through the conduit, paragraphs [0026] – [0028]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to using sensors to test and monitor conditions) and Zeier (directed to detecting when leakage occurs) and arrived at a system that uses sensors to detect when leakage occurs. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).

Regarding claim 11, Zeier teaches The method of claim 9, wherein the regulating comprises stopping the flow of material through the pipe (closing down the shutting valve when there is a leak and thereby establishing a pressure drop of fluid flow through the conduit, paragraph [0029]).

Regarding claim 12, Zeier teaches The method of claim 9, further comprising: monitoring, by the system, a volume of the flow through the pipe (monitoring volume flow through a conduit in water distribution system, paragraphs [0024] – [0026]).

The method of claim 12, further comprising: outputting, by the system, a signal comprising information determined during the monitoring (fluid flow is monitored by sensing turbine wheel RPM and outputs a pulse signal represented of the RPM being sensed).

Regarding claim 14, Breau teaches The method of claim 9, wherein the outputting comprises powering a device coupled to the system (The powered apparatus includes a housing dimensioned and configured for mounting in a fluid conduit, paragraph [0029]). 

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) in view of Gustafon (US 20180364664 A1).

Regarding claim 15, Breau teaches … enable a turbine of the valve device to generate electricity (the generator may convert the energy mechanically by the use of a turbine, paragraph [0030]); cause an output component to direct the electricity generated by the turbine to an output location of the valve device (Breau teaches cooperating power connection structures for transferring power, charging station and battery, paragraphs [0035]-[0037]. storage of the power produced by the generator, paragraph [0049]); determine an amount of electricity generated by the turbine (a water monitoring processor monitors water feature components such as water quality and amount of water, paragraphs [0069]-[0070]); 
Breau does not teach A computer program product that facilitates operations of a valve device, the computer program product comprising readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: … and store information associated with the determine the amount of electricity to a memory of the valve device.
Gustafon teaches A computer program product that facilitates operations of a valve device, the computer program product comprising readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (teaches computer-readable storage media includes a volatile memory and stores computer-readable instructions implemented on a processor, the processor performs the operations of the inventions when executed, paragraph [0044]-[0046]): … and store information associated with the determine the amount of electricity to a memory of the valve device (storing energy use information associated energy use data, paragraph [0023]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the fluid conduit system that can generate and output electricity) and Gustafon (directed to computer-readable storage media with instruction implemented on processor that can store energy information) and arrived at a computer readable storage medium that facilitates operations of a fluid conduit and causes the processor to: generate electricity via the turbine, output electricity from the turbine, determine the amount of electricity, and store information associated with the generated electricity to the memory. One of ordinary skill in the art would have been motivated to make such a combination so that the stored information can be accessible and can be used to make the necessary energy management actions, (Gustafon paragraphs [0010]- [0011]).

electricity generated to a context of the valve device in association an external condition (various other parameters (conditions) associated with the fluid that is tested and/or monitored, paragraph [0064]).
Breau does not teach The computer program product of claim 15, wherein the program instructions further cause the processor to: employ machine learning and artificial intelligence to determine relevance of the 
Gustafon teaches The computer program product of claim 15, wherein the program instructions further cause the processor to (computer-readable storage media and processor, paragraphs [0044]-[0046]): employ machine learning and artificial intelligence to determine relevance of the electricity generated to a context of the valve device in association an external condition (teaches using artificial intelligence and machine learning techniques on energy use data for optimizing best actions for demand-response actions, [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau and Gustafon (directed to using artificial intelligence and machine learning techniques) and arrived at a computer program with instruction that causes the processor to use machine learning and artificial intelligence to determine relevance of the electricity generated in association of external condition. One of ordinary skill in the art would have been motivated to make such a combination so that the system can provide information to be utilized to optimize the best actions or demand-response actions, (Gustafon paragraph [0022]).

Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breau (US 20130175802 A1) and Gustafon (US 20180364664 A1) further in view of Zeier (US 20020140233 A1).

Regarding claim 17, Gustafon teaches The computer program product of claim 16, wherein the program instructions further cause the processor to (computer-readable storage media and processor, paragraphs [0044]-[0046]): teaches using artificial intelligence and machine learning techniques on energy use data for optimizing best actions for demand-response actions, [0022]).
Breau and Gustafon do not teach control a flow of material through the valve device.
Zeier teaches control a flow of material through the valve device (method and apparatus for controlling fluid flow in a pipe system, paragraph [0016]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breau (directed to the apparatus with the fluid conduit) and Zeier (directed to controlling fluid flow in a pipe system) and arrived at a apparatus that can control fluid flow in a pipe system. One of ordinary skill in the art would have been motivated to make such a combination so that problems with flooding due to leaks can be avoided since the system is able to regulate the material flowing through the pipe (Zeier paragraph [0016]).


The computer program product of claim 17, wherein control the flow comprises: enabling a regulation component to stop a flow of material through the valve device (closing down the shutting valve when there is a leak and thereby establishing a pressure drop of fluid flow through the conduit, paragraph [0029]). Examiner notes that claims 18 and 19 are duplicate claims, see objection above. 

Regarding claim 20, Zeier teaches The computer program product of claim 15, wherein the program instructions further cause the processor to: generate a signal corresponding to the information (fluid flow is monitored by sensing turbine wheel RPM and outputs a pulse signal represented of the RPM being sensed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wake (US 20150125767 A1) teaches detection of flooding. Rainone (US 20170318761 A1) teaches water flow management system. Rubinshtein (US 20170318761 A1) teaches inline power generator. Bhanushali (US 20180023536 A1) teaches energy generation and fluid treatment. Nagler (US 20080284174 A1) teaches pipeline deployed hydroelectric generator. Schaefer (US 20150102603 A1) teaches electronics system in a fitting through which a fluid flows. Zhu (CN 108223243 A) teaches intelligent hydraulic power generation system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117